EXHIBIT (a)(5) NOTICE TO BROKERS-DEALERS TerreStar Corporation and TerreStar Networks Inc. Offers to Exchange the Original Securities for the Exchange Securities Set Forth in the Table below and Solicitation of Consents for Amendments to the Series B Preferred Certificate of Designations The Original Securities The Exchange Securities 1. All outstanding shares of Series A Cumulative Convertible Preferred Stock “Series A Preferred,” and Series B Cumulative Convertible Preferred Stock (“Series B Preferred,” collectively with the Series A Preferred, “Series A&B Preferred”) of TerreStar Corporation (“TSC”) for Up to 408,500 shares of Series F Preferred Stock (“Sub Series F Preferred”) of TerreStar Holdings Inc. (“Holdings”) 2. All outstanding shares of Series C Preferred Stock and Series D Preferred Stock of TSC (“Series C&D Preferred”) and all outstanding shares of Series A Preferred Stock and Series B Preferred Stock of TerreStar Networks Inc. (“TSN Series A&B Preferred”) for Up to 10,000 shares of Sub Series F Preferred 3.
